                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 19-11470-RGS

                            LAUREN GREENE

                                     v.

  MASSACHUSETTS GENERAL HOSPITAL, SALEM NORTHSHORE
MEDICAL, JESSICA RANFORD, HARVARD MCLEAN HOSPITAL, SEAN
  MCGUIGAN, MENTAL HEALTH LEGAL ADVISORS COMMITTEE,
DOCTOR ZAINA CHEMALI, JUDGE WILLIAM FITZPATRICK, STATE OF
MASSACHUSETTS BOARD HEALTH, and GOVERNOR CHARLES BAKER

                                  ORDER

                              August 16, 2019

     On July 3, 2019, pro se plaintiff Laureen Greene, a self-described

homeless individual with a temporary mailing address in Washington, D.C.,

filed a complaint and an Application to Proceed in District Court Without

Prepaying Fees or Costs.

     On July 8, 2019, Greene’s Application to Proceed in District Court

Without Prepaying Fees or Costs was denied without prejudice. Greene was

granted 21 days either to pay the filing fee or file a renewed Application to

Proceed in District Court Without Prepaying Fees or Costs.

     To date, Greene has not responded to the court’s order and the time to

do so has expired. It is a long-established principle that this court has the

authority to dismiss an action sua sponte for a party’s failure to prosecute
her action and her failure to follow the court's orders. Fed. R. Civ. P. 41(b).

Here,     dismissal   is   appropriate   because   without   plaintiff’s   active

participation, the court cannot effect the advancement of the case to a

resolution on the merits.

        Accordingly, for the failure to comply with the July 8, 2019 Order, this

action is hereby dismissed without prejudice.

                                      SO ORDERED.

                                      /s/ Richard G. Stearns
                                      UNITED STATES DISTRICT JUDGE




                                         2
